1
2
3
4
5
6
7                                   UNITED STATES DISTRICT COURT

8                                  EASTERN DISTRICT OF CALIFORNIA

9
10   JOSEGUADALUPE ESCOTO ESQUIVEL,   )                  Case No.: 1:14-cv-01902 - JLT
                                      )
11            Plaintiff,              )                  ORDER GRANTING DEFENDANT’S REQUEST
                                      )                  FOR AN EXTENSION OF TIME
12       v.                           )
                                      )                  (Doc. 32)
13   COMMISSIONER OF SOCIAL SECURITY,
                                      )
14            Defendant.              )
                                      )
15                                    )

16          On September 26, 2019, the Commissioner filed a stipulation of the parties for an extension of

17   time to respond to Plaintiff’s motion for fees. (Doc. 32) The Commissioner asserts the extension is

18   necessary, in part, for counsel to “confirm[] the total amount of Plaintiff’s past-due benefits, as well as

19   any amount withheld for attorney’s fees, with the agency’s payment center, as there was no notice of

20   award attached to Plaintiff’s motion.” (Id. at 1-2)

21          Good cause appearing, the Court ORDERS:

22          1.      The Commissioner’s request for an extension of time is GRANTED;

23          2.      The Commissioner SHALL respond to the motion on or before November 7, 2019.

24
25   IT IS SO ORDERED.

26      Dated:     September 27, 2019                           /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
